Citation Nr: 0733100	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of 
concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

This veteran served on active duty from May 1967 to May 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri that denied 
compensable ratings for residuals of concussion with 
headaches, and residuals of fracture of the carponavicular 
bone.  The veteran filed a timely notice of disagreement that 
was received in October 2004.  A statement of the case was 
issued in May 2005.  VA form 9, Appeal to the Board of 
Veterans' Appeals, was received in June 2005.  

The Board points out, however, that on VA form 9, the veteran 
only appears to appeal the issue related to mental status 
which the Board broadly construes as a substantive appeal to 
the issue of entitlement to a compensable rating for 
residuals of concussion.  Alternatively, he may be seeking 
service connection for a psychiatric disability which the RO 
should clarify and take appropriate action.  In any event, 
the appellant specifically did not appeal the issue of 
residuals of fracture of the carponavicular bone.  Therefore, 
this issue is not properly before the Board for appellate 
consideration.


FINDING OF FACT

Residuals of concussion are manifested by subjective 
complaints of dizziness with no objective evidence of 
significant neurological deficit. 


CONCLUSION OF LAW

The criteria for a 10 rating for residuals of concussion have 
been met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8045 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected residuals of concussion are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the statement of the case 
and the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in March 2004, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claim, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He has been advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant was notified regarding the criteria for rating a 
disability, or for an effective date should service 
connection be granted by letter dated in April 2006. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to a compensable 
evaluation for residuals of concussion.  VA outpatient clinic 
notes have been retrieved and associated with the claims 
folder.  The appellant was afforded VA compensation and 
pension examinations in March 2004 and January 2006.  He 
requested and was scheduled for a personal hearing in 
November 2005, but failed to report.  Neither the appellant 
nor his representative has indicated or alluded to any 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in further substantiating the claim.  Therefore, VA 
does not have a duty to assist that is unmet with respect to 
the issue on appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
case is ready to be considered on the merits.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active military service and the residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2007).

The veteran's entire history is reviewed when determining a 
disability evaluation. See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

The veteran's service-connected residuals of head injury is 
rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 
and 8100, pertaining to brain diseases due to trauma, and 
headaches, respectively.

Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under 38 C.F.R. § 4.124a, Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities. 38 C.F.R. § 4.124a.

Migraine headaches are evaluated pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.



Factual Background

The service medical records reflect that the veteran was 
thrown from a jeep in July 1968 and sustained a concussion.  
Thereafter, he complained of headaches.  A post service VA 
neurological examination in February 1972 showed complaints 
that included headaches, and dizzy spells when standing.  
Following evaluation, the examiner stated that the appellant 
had an essentially normal neurologic examination with some 
mild generalized intellectual impairment that might be 
secondary to a post concussion syndrome.  

By rating action dated in April 1972, service connection was 
granted for residuals of concussion with headaches, evaluated 
as zero percent disabling.  The veteran most recently 
requested an increased rating in this regard in 
correspondence received in January 2004.

A VA brain and spinal cord examination was conducted in March 
2004.  It was noted that the claims folder was not available 
for review.  The veteran was reported to have stated that he 
had had headaches in past but did not have any currently.  A 
comprehensive neurological evaluation disclosed no 
significant pertinent deficits.  The examiner's impression 
was chronic intermittent occipital and generalized headaches 
of unknown etiology.  It was added that neurologic 
examination showed no sensory motor findings or seizure as 
sequelae of head injury.  It was noted that there was a 
history of a mood disorder for which he had been prescribed 
psychotropic medication.

VA outpatient clinical records dated between 2003 and 2005 
referred to a history of head trauma but did not indicate any 
pertinent symptoms in this regard.  The appellant primarily 
received treatment for psychiatric disability.

The veteran was most recently afforded a VA examination for 
compensation purposes in January 2006.  He related that he 
did not really have headaches but did have dizziness.  He 
said that his doctor had told him to get up slowly to reduce 
the risk of dizziness.  No diagnosis was provided in this 
regard following neurological evaluation.  The examiner 
stated that the claims folder was reviewed but that no 
previous mention of dizziness could be found in any of the 
records.

Legal Analysis

Review of the evidence discloses that the veteran has had 
essentially normal neurological examinations during the 
course of the appeal.  The record shows that he complained of 
headaches in the past that were considered to be a residual 
of head injury, but that he has more recently denied any 
current symptoms in this regard.  Therefore the rating 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
pertaining to headaches are inapplicable to the facts of this 
case as the appellant appears to no longer have headaches.

The Board does observe, however, that contrary to the VA 
examiner's statement in January 2006 to the effect that there 
was no previous mention of dizziness in the clinical record, 
the evidence clearly demonstrates that the veteran complained 
of dizziness on standing on VA examination in 1972.  It 
appears that he continues to experience such symptomatology.  
Under Diagnostic Code 8045, a 10 percent rating is warranted 
for purely subjective complaints following head or brain 
trauma, to include dizziness.  The Board thus finds while no 
other neurologic deficit is clinically indicated currently, 
with benefit of the doubt resolved in the veteran's favor, it 
is found that the subjective complaint of dizziness may be 
reasonably recognized as symptomatic of brain trauma for 
which a 10 percent disability rating, and no more, may be 
awarded.  

The Board notes that the veteran is not entitled to a 
disability rating higher than the currently assigned 10 
percent pursuant to Diagnostic Code 8045 because the medical 
evidence of record does not show that he has ever been 
clinically diagnosed with multi-infarct dementia associated 
with brain trauma.  Consequently, an evaluation in excess of 
10 percent under Diagnostic Code 9304 is not warranted.  
Additionally, the veteran does not display purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., resulting from brain 
trauma that might be rated under the diagnostic codes 
specifically dealing with such disabilities for which a 
higher rating might be available. See 38 C.F.R. § 4.124a.


ORDER

A 10 percent rating for residuals of concussion is granted 
subject to controlling regulations governing the payment of 
monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


